 

ASSIGNMENT OF DEBT

THIS ASSIGNMENT dated for reference the February 23, 2012

BETWEEN:

Bioshaft Water Technology Inc.
#220 – 1 Orchard Road
Lake Forest, CA   92630

(herein  "Assignor")

AND:

Six Capital Limited
6th Floor, St. John’s Building
33 Garden Road, Central
Hong Kong

 (the "Assignee")

WHEREAS:



A.

Pursuant to a loan agreement, with repayment schedule dated August 1, 2011
(collectively, the "Loan Agreement"), attached hereto as Exhibit “A”,  in
regards to the provision of a loan to Pedernales Brewing Company, LLC and Lee
Hereford (collectively, the “Borrower"), Borrower is indebted to the Assignor
for the sum of TWO HUNDRED AND FIFTY THOUSAND (U.S.) DOLLARS (U.S.$250,000) (the
"Outstanding Amount"), pursuant to and in accordance with the terms and
conditions of the Loan Agreement.



B.

The Assignor has agreed to accept US$250,000 from the Assignee in satisfaction
of the Outstanding Amount and has agreed to assign to the Assignee all of the
Assignor's right, title and interest in and to the Outstanding Amount, (together
with all evidences thereof and all rights and benefits of the Assignor
pertaining thereto and proceeds derived therefrom, the "Assigned Rights") in
accordance with this Assignment and has agreed to issue certain share purchase
warrant to the Assignee as described herein.

NOW THEREFORE, in consideration of the sum of US$250,000 now paid by the
Assignee to the Assignor (the receipt and sufficiency of which are hereby
acknowledged by the Assignor), the Assignor covenants and agrees as follows:



1.

The Assignor hereby absolutely and unconditionally forever assigns, transfers
and sets over unto the Assignee all of the Assignor's right, title and interest
in and to the Assigned Rights and all benefits and advantages to be derived
therefrom; and the full benefit of all covenants and agreements on the part of
Borrower, or any third parties with respect to any of the Assigned Rights; with
full power and authority to collect payment of





--------------------------------------------------------------------------------

-2-




the Outstanding Amount and the interest accrued thereon, or enforce, demand,
collect, sue for breach of any said warranty, guarantee, indemnity or covenant
or for specific performance of any said warranty, guarantee, indemnity or
covenant contained in the Outstanding Amount Agreement or any instrument of
Borrower given in support thereof, in the name of the Assignor.



2.

The Assignor has the right to repurchase the loan from the Assignee for the
remaining principal balance plus unpaid interest.



3.

The Assignor hereby grants to the Assignee 10,000,000 share purchase warrants,
with each warrant entitling the Assignee to acquire one share of common stock in
the capital of the Assignor at an exercise price of $0.025 per share for a
period of five years from the date of this Assignment.  Should the Assignor
repurchase the loan from the Assignee, the warrants shall remain in the
Assignee’s possession.



4.

The Assignor warrants to the Assignee that:



(a)

the Assignor has full right, power and authority to enter into this Assignment
and to assign the Assigned Rights to the Assignee;



(b)

except as set out in this Assignment, the Assignor has not assigned all or any
part of its interest in any of the Assigned Rights and has not granted any
options, interests or other rights in or to any of the Assigned Rights;



(c)

no payment is required to be made to any person other than the Assignor in order
for the Assignee to enjoy the full benefit of, the Assigned Rights;



(d)

none of the Assignment Agreement or any instrument of Borrower given in support
thereof have been amended, modified, terminated or surrendered nor has the
Assignor waived any of its rights thereunder; and



(e)

the outstanding balance of the Outstanding Amount as of the date hereof is TWO
HUNDRED and FIFTY THOUSAND (U.S.) DOLLARS (U.S. $250,000) and Borrower has no
outstanding right of counterclaim or set-off, nor is there any dispute between
Borrower and the Assignor with respect to the amount owing by Borrower to the
Assignor in respect of the Outstanding Amount.



5.

In consideration of the assignment of the Outstanding Amount to the Assignors
and for the payment of sum of US$250,000 by the Assignee to the Assignor not
being assigned herein, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged the Assignee for itself, and for
its agents, servants, successors and assigns, does hereby remise, release and
forever discharge Borrower from any and all manner of actions, causes of action,
suits, debts, due accounts, bonds, covenants, contracts, claims, demands,
damages, costs, expenses and any and all legal obligations and compensation of
whatsoever kind and howsoever arising and whether known or unknown, suspected or
unsuspected and which the Assignor had or now has or which its agents, servants,
successors and assigns hereafter can, shall or may have,





--------------------------------------------------------------------------------

-3-




arising out of or in connection with the Assignment Agreement and including, but
not limited to any and all agreements, arising from or pertaining thereto



6.

The Assignor will at all times hereafter execute and deliver, at the request of
the Assignees, all such further documents, deeds and instruments, and will do
and perform all such acts as may be necessary or desirable to give full effect
to the intent and meaning of this Assignment.  Without limiting the generality
of the foregoing, the Assignor will execute such financing statements, financing
change statements, notices or directions as may be necessary or advisable to
cause all pertinent offices of public record to amend their records to show the
interests of the Assignee in the Assigned Rights and to direct Borrower to
fulfil its obligations under the Outstanding Amount Agreement or any instrument
made by Borrower in favour of the Assignor in respect thereof for the benefit of
the Assignee.



7.

Each of the parties to this Assignment acknowledges that such party has read
this document and fully understands the terms of this Assignment, and
acknowledges that this Assignment has been executed voluntarily after either
receiving independent legal advice, or having been advised to obtain independent
legal advice and having elected not to do so



8.

This Assignment will enure to the benefit of the Assignees and their successors
and assigns, and will be binding upon the Assignor and its successors and
assigns.



9.

This Assignment will be governed by and construed in accordance with the laws in
force in the State of California and the parties submit to the non-exclusive
jurisdiction of the courts of State of California in any proceedings pertaining
to the Assigned Rights or this Assignment.



10.

This Assignment may be executed in any number of counterparts with the same
effect as if all parties hereto had all signed the same document.  All
counterparts will be construed together and will constitute one and the same
agreement.

IN WITNESS WHEREOF the parties hereto have executed this Assignment as of the
day and year first above written.




BIOSHAFT WATER TECHNOLOGY INC.



 Per:

Authorized Signatory


Authorized Signatory

SIX CAPITAL LIMITED

Per:    Authorized Signatory


Authorized Signatory




Assignment of the Loan Agreement acknowledged

this 23rd day of February, 2012





--------------------------------------------------------------------------------













Exhibit “A”




Loan Agreement



























































 







--------------------------------------------------------------------------------







LOAN AGREEMENT




THIS LOAN AGREEMENT (this "Agreement") dated this 1st day of August, 2011
BETWEEN: Bioshaft Water Technology, Inc, of 1 Orchard Rd., Lake Forest, CA 92630
(the “Lender”)




OF THE FIRST PART




Pedernales Brewing Company, LLC of 313 Skyline Drive, Harper, TX 78631 USA

And




Lee Hereford, individual, personally securing the loan, of 313 Skyline Drive,
Harper, TX 78631 USA

(the “Borrower”)




OF THE SECOND PART




IN CONSIDERATION OF the Lender loaning certain monies (the “Loan”) to the
Borrower and the Borrower repaying the Loan to the lender, both parties agree to
keep, perform and fulfill the promises and conditions set out in the agreement.




Loan Amount & Interest




1.

The Lender promises to loan three hundred thousand ($300,000.00) USD, to the
Borrower and the Borrower promises to repay the principal amount to the Lender,
at 1 Orchard Rd., Lake Forest, CA 92630, or at such address as may be provided
in writing, with interest payable on the unpaid principal at the rate of 18.0%
(Eighteen Percent) per annum, calculated monthly not in advance.




Payment




2.

This Loan will be repaid with a $50,000.00 (Fifty Thousand Dollars) paid on
8/1/201l with the balance of $250,000 (Two Hundred Dollars) paid in 40 monthly
installments of principal and interest on the anniversary date of the execution
of this Agreement commencing on August 1, 2011 with the balance owing under this
Agreement being paid at the end of its term. The payments’ amounts and schedule
are made in accordance with “attachment A” which is considered part of this Loan
Agreement.











Page 1 of 4







--------------------------------------------------------------------------------







3.

At any time while not in default under this agreement, the Borrower may pay the
outstanding balance then owing under this Agreement to the Lender without
further bonus or penalty.




Default




4.

Notwithstanding anything to the contrary in this Agreement, if the Borrower
defaults in the performance of any obligation under this Agreement, then the
Lender may declare the principal amount owing and interest due under this
agreement at that time to be immediately due and payable.




5.

If the Borrower defaults in payment as required under this Agreement or after
demand for ten (Ten) days, the Security will be immediately provided to the
Lender and the Lender is granted all rights of repossession as a secured party.




Security




6.

This Loan is secured by the following equipment (the “Security”) Waste Water
Treatment System per Bioshaft's Proposal # PUS-071511, dated July 15, 2011 a
copy of which is attached to this agreement.




Serial Number PBC PO 110801




7.

The Borrower grants to the Lender a security interest in the Security until this
Loan is paid in full. The lender will be listed as a lender on the title of the
Security whether or not the Lender elects to perfect the security interest in
the Security.




Governing Law




8.

This Agreement will be construed in accordance with and governed by the laws of
the State of Texas.




Costs




9.

All costs, expenses and expenditures including, without limitation, the complete
legal costs incurred by enforcing this Agreement as a result of any default by
the Borrower, will be added to the principal then outstanding and will
immediately be paid by the Borrower.




Binding Effect




10.

This Agreement will pass to the benefit of and be binding upon the respective
heirs, executors, administrators, successors and permitted assigns or the
Borrower and Lender. The Borrower waives presentment of payment, notice of
non-payment, protest, and notice of protest.





Page 2 of 4







--------------------------------------------------------------------------------







Amendments




11.

The Agreement may only be amended or modified by a written instrument executed
by both the Borrower and the Lender.




Severability




12.

The clauses and paragraphs contained in this Agreement are intended to be real
and construed independently of each other. If any term, covenant, condition or
provision of this Agreement is held by a court of competent jurisdiction to be
invalid, void or unenforceable, it is the parties' intent that such provisions
be reduced in scope by the court only to the extent deemed necessary by that
court to render the provision reasonable and enforceable and the remainder of
the provisions of this Agreement will in no way effect impaired or invalidated
as a result.




General Provisions




13.

Headings are inserted for the convenience of the parties only and are not to be
considered when interpreting this Agreement. Words in the singular mean and
include the plural and vice versa. Words in the masculine mean and include the
feminine and vice versa.




Entire Agreement




14.

This Agreement constitutes the entire agreement between the parties and there
are no further items or provisions, either oral or otherwise.




IN WITNESS WHEREOF, the parties have duly affixed their signatures under hand
and seal on the dates indicated below,




SIGNED, SEALED AND DELIVERED

 

 

 

This 23 day of November, 2011 in the presence of

 

 

 

 

Bioshaft Water Technology, Inc.

___________ (seal)

 

A NOTARY PUBLIC IN AND FOR

Per: /s/ Imad Yassin, COO

The State of California

 

 

 

Address ----------------------

 

Telephone ---------------------

 











Page 3 of 4







--------------------------------------------------------------------------------










SIGNED, SEALED AND DELIVERED

 

 

 

This 24 day of October, 2011 in the presence of

 

 

 

 

Pedernales Brewing Company, LLC

Katherine Stevens Burris (seal)

 

A NOTARY PUBLIC IN AND FOR

Per: /s/ Lee Hereford, Principal

The State of Texas

 

 

 

Address 150 E. Main St. Fredericksburg, TX 78624

 

Telephone 830-990-4220

 







SIGNED, SEALED AND DELIVERED

 

 

 

This 24 day of October, 2011 in the presence of

 

 

 

 

Lee Hereford, Guarantor of Loan

Katherine Stevens Burris (seal)

 

A NOTARY PUBLIC IN AND FOR

Per: /s/ Lee Hereford

The State of Texas

 

 

 

Address 150 E. Main St. Fredericksburg, TX 78624

 

Telephone 830-990-4220

 
































Page 4 of 4







--------------------------------------------------------------------------------










[bshf_ex101001.jpg] [bshf_ex101001.jpg]





 





